           Case 1:20-cv-09417-ER Document 13 Filed 02/26/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HAKIEM BARROW,

                                  Plaintiff,

                      -against-
                                                                    1:20-CV-9417 (ER)
 CYNTHIA BRANN NYC DOC Comm.; PATSY
                                                                 ORDER OF SERVICE
 YANG, Health Dir. Commissioner;
 MARGARET EGAN, Board of Corr. Exec.
 Director,

                                  Defendants.

RAMOS, D.J.:

       Plaintiff Hakiem Barrow, currently held in the Vernon C. Bain Center, brings this pro se

action under 42 U.S.C. § 1983, alleging that officials are failing to protect him from contracting

COVID-19.1 By order dated February 17, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”).2 The Court directs service on

Defendants Egan and Yang, and requests that Defendant Brann waive service of summons.

A.     Defendants Egan and Yang

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of


       1
          Plaintiff Barrow filed his original complaint with 49 other detainees. On November 9,
2020, the court severed the matter into separate civil actions. (ECF 1:20-CV-8407, 7.) This
action is one of those severed actions. Plaintiff Barrow is the only plaintiff in this action.
       2
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-09417-ER Document 13 Filed 02/26/21 Page 2 of 4




Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the second amended complaint until the Court reviewed the second amended complaint and

ordered that summonses be issued for Defendants Egan and Yang. The Court therefore extends

the time to serve Defendants Egan and Yang until 90 days after the date that summonses are

issued for those defendants. If the second amended complaint is not served on Defendants Egan

and Yang within that time, Plaintiff should request an extension of time for service. See Meilleur

v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Egan and Yang through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of those defendants. The Clerk of Court is

further instructed to issue summonses for those defendants and deliver to the Marshals Service

all the paperwork necessary for the Marshals Service to effect service of the second amended

complaint upon those defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Defendant Brann

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Defendant Brann

waive service of summons.

                                                   2
            Case 1:20-cv-09417-ER Document 13 Filed 02/26/21 Page 3 of 4




                                          CONCLUSION

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant Brann, the Commissioner of the New York City Department of Correction, waive

service of summons.

         The Clerk of Court is further instructed to: (1) issues summonses for Defendants Egan

and Yang, (2) complete USM-285 forms with the addresses for Defendants Egan and Yang, and

(3) deliver all documents necessary to effect service of the second amended complaint (ECF 9)

on Defendants Egan and Yang to the U.S. Marshals Service.

         The Clerk of Court is also directed to mail a copy of this order to Plaintiff along with an

information package.

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                              EDGARDO RAMOS
                                                            United States District Judge




                                                   3
Case 1:20-cv-09417-ER Document 13 Filed 02/26/21 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Margaret Egan
   Executive Director of the Board of Correction
   1 Centre Street
   Room 2213
   New York, New York 10007

   Patricia Yang
   Senior Vice President for Correctional Health Services
   for NYC Health + Hospitals
   125 Worth Street
   New York, New York 10013
